Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about April 7, 1995, which adjudicated respondent a juvenile delinquent upon a finding that he committed an act which, if committed by an adult, would constitute the crimes of attempted grand larceny in the fourth degree and attempted petit larceny, and placed him with the Division for Youth for up to 1 year or until placement became available in a residential treatment facility, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. The presentment agency’s failure to locate and call the victim to testify was not fatal to its case (cf., Matter of Maldonado, 131 AD2d 367, lv denied sub nom. Matter of Carlos M., 70 NY2d 608). The *382eyewitness testimony of the police officer that respondent had his hands in the victim’s pocket and quickly removed them upon seeing the officer was sufficient to permit an inference that he intended to steal property owned by the victim. Concur—Ellerin, J. P., Rubin, Nardelli, Tom and Mazzarelli, JJ.